DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions	
Claims 1-6 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/26/2021.

Applicant's election with traverse of Group II, claims 13-19, in the reply filed on 4/26/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 has been amended to specify the same compositions and viscosity properties as the product recited in the claims of Group II.  This is not found persuasive because: 
The restriction is based on the claims as presented by original presentation and not as currently amended in the amendment filed on 4/26/2021. Furthermore, while the method of claim 1 has been amended to recite the same composition as that recited in Group II, it should be noted that Groups I and II could still be properly restricted. 
Specifically, Inventions of Group I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different .

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites “low toxicity” which renders the scope of the claim confusing given that it is unclear what level of toxicity is considered to be a “low toxicity” by Applicants for the polystyrene copolymer or what kind of styrene copolymer is considered to be a “low toxicity styrene copolymer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 2018119027, see English language translation cited on IDS filed on 12/16/2020).


The reference further discloses that the ink composition comprises a wax dispersion such as a polyolefin wax, a urethane wax, and Teflon wax ([0042]). The wax is utilized to improve abrasion resistance ([0042]). Thus, it is clear that the wax disclosed by the reference functions as a binder and that the wax dispersion is a latex. Accordingly, the reference discloses an ink composition comprising a secondary latex binder.
Regarding the amount of the resin dispersion, Example 21 discloses an aqueous ink comprising 40 parts of a cyan pigment dispersion, 20 parts glycerin, 10 parts solid content of the resin dispersion obtained in Example 1 and 40 parts of 1,3-propanediol and water was added 
The reference discloses that the amount of wax is 1 to 30 parts per 100 parts of the dispersing resin ([0042]). Based on 101 to 130 total parts of dispersing resin and wax, the dispersing wax comprises 99.0 to 76.9 wt. %, while wax comprises 1 to 23 wt. %. Based on 40.456 wt. % of the dispersing resin and wax, the dispersing resin comprises 40.05 to 31.1 wt. % based on the total solids in the ink composition within the recited range of 5 to 40 wt. %. The wax comprises 0.4 – 9.304 wt. %, based on the amount of solids, overlapping the recited range of 5 – 20 wt. %.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.


Regarding claim 14, Oshima teaches all the claim limitations as set forth above. Additionally, it is noted that the reference discloses that the resin emulsion has a particle size of 30 to 100 nm, overlapping the recited range of 100-300 nm ([0041]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As discussed above, the resin dispersion comprises styrene and acrylic acid and the reference further discloses that the ink composition utilizes basic compounds such as ammonia ([0040]). Given that the resin dispersion comprises acid groups and the ink is disclosed as comprising basic compounds for neutralization, the resin dispersion of the reference is a styrene copolymer comprising ammonia groups as recited in the present claims.
Given that the reference discloses a polystyrene copolymer for the functionalized primary latex as recited in the present claims, the polystyrene copolymer disclosed by the reference is necessarily a low toxicity polystyrene copolymer as recited in the present claims. 



Regarding claim 16, Oshima teaches all the claim limitations as set forth above. Additionally, the reference discloses the ink composition comprises the co-solvent propylene glycol ([0049]).

Regarding claim 17, Oshima teaches all the claim limitations as set forth above. Additionally, the reference discloses the ink composition comprises the co-solvent propylene glycol methyl ether ([0049]).

Regarding claim 18, Oshima teaches all the claim limitations as set forth above. As discussed above, the reference discloses alkyl (meth)acrylate monomer having an aromatic ring. Thus, the reference discloses a hydrogen bonding group comprises a molecule that includes an aromatic molecule as recited in the present claims.

Regarding claim 19, Oshima teaches all the claim limitations as set forth above. As discussed above, the reference discloses a (meth)acrylic acid alkyl ester monomer having 4 to 12 carbon atoms, where the alkyl group of the ester monomer corresponds to the recited flexible side chain. The reference discloses such methacrylic acid alkyl ester monomers such as t-butyl (meth)acrylate ([0019]). Thus, the reference discloses that the flexible side-chain comprises a branched alkyl, i.e. t-butyl.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima (JP 2018119027, see English language translation cited on IDS filed on 12/16/2020) as applied to claims 13-19 above and in view of Kyota (US 2010/0015360).

The discussion with respect to Oshima as set forth in Paragraph 9 above is incorporated here by reference.

	Regarding claim 15, Oshima teaches all the claim limitations as set forth above. However, the reference does not explicitly disclose that the ink composition comprises the secondary latex as recited in the present claims.
	Kyota discloses an aqueous ink composition comprising water, pigment, and organic solvents (Abstract, [0063], [0179], [0196]-[0200]). The ink composition further comprises a polyurethane latex in the amount of 0.1 to 20 wt. %, overlapping the recited amount of 5 to 20 wt. % ([0397]-[0401]). The reference discloses that the latex in the amount of 0.1 wt. % or more improves water resistance, while amounts less than 20 wt. % result in excellent ink storage stability being maintained ([0397]).
Given that both Oshima and Kyota are drawn to aqueous ink compositions containing water, organic solvents, pigments, and latex particles, and given that Oshima does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the polyurethane latex as taught by Kyota, it would therefore have been obvious to one of ordinary skill in the art to include such polyurethane in the aqueous ink composition disclosed by Oshima with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767